 Case 19-32253 Doc 22-2 Filed 12/26/19 Entered 12/26/19 21:46:53                                        Desc
           Statement Accompanying Relief From Stay Page 1 of 1
                          REQUIRED STATEMENT TO ACCOMPANY
                               ALL MOTIONS TO MODIFY STAY

All Cases: Debtor(s)__CARMEN J. GONZALEZ       ____ Case No.__19-32253___Chapter 13
All Cases: Name of Moving Creditor SPECIALIZED LOAN SERVICING, LLC, AS SERVICING
AGENT FOR DEUTSCHE BANK NATIONAL TRUST COMPANY, AS TRUSTEE FOR HARBORVIEW
MORTGAGE LOAN TRUST 2005-9 MORTGAGE LOAN PASS-THROUGH CERTIFICATES, SERIES
2005-9, its Successors and/or Assigns             Date Case Filed 12/28/18
Nature of Relief Sought: X Lift Stay         Annul Stay        Other (describe)____________________

Chapter 13: Date of Confirmation Hearing      1/9/20     or Date Plan Confirmed
Chapter 7:   No-Asset Report Filed on
             No-Asset Report not Filed, Date of Creditors Meeting

1.      Collateral
        a.      X Home 1724 E. 54TH St., Chicago, Illinois 60615
        b.         Car Year, Make and Model
        c.         Other

2.      Balance Owed as of Petition Date $485,516.28 as of 12/22/19
        Total of all other Liens against Collateral $5,422.97

3.      In Chapter 13 cases, if a post-petition default is asserted in the motion, attach a payment history
        listing the amounts and dates of all payments received from the debtor(s) post-petition.

4.      Estimated Value of Collateral $343,000.00 per Schedule A/B
5.      Default                   Debtor intends to surrender this property to creditor.
           Pre-Petition Default
        a.      Number of months                                 Amount $
        b.          Post-Petition Default
                i.          On direct payments to the moving creditor
                         Number of months                        Amount $
                ii.         On payments to the Standing Chapter 13 Trustee
                         Number of months                        Amount $

6.      Other Allegations

        a.       X Lack of Adequate Protection § 362 (d)(1)
                 i.         No insurance
                 ii.        Taxes unpaid         Amount $
                 iii.       Rapidly depreciating asset
                 iv.     X Other The co-mortgagor, Juana Carmen V. Gonzalez, is deceased and
        to the extent applicable, Movant request relief from the §1301 co-debtor stay.

        b.         No Equity and not Necessary for an Effective Reorganization § 362 (d)(2)

        c.           Other “Cause” § 362 (d)(1)
                 i.         Bad Faith (describe) _________________
                 ii.        Multiple filings
                 iii.        Other (describe) _

Date:   12/26/19                                               _____/s/ Terri M. Long_______
                                                                   Counsel for Movant
